                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                   :
NARICA HAMILTON
                                   :

     v.                            :   Civil Action No. DKC 17-2300

                                   :
PRINCE GEORGE’S COUNTY,
MARYLAND                           :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution are the motion for

summary judgment filed by Defendant Prince George’s County, (ECF No.

40); the motion to strike or seal filed by Plaintiff NaRica Hamilton

(ECF No. 44); the consent motion for leave to file excess pages filed

by Plaintiff (ECF No. 46); the motion to seal filed by Defendant (ECF

No. 52); the motion to seal filed by Plaintiff (ECF No. 54); and the

motion for leave to file a sur-reply filed by Plaintiff (ECF No. 56).

The issues have been fully briefed, and the court now rules, no hearing

being deemed necessary.    Local Rule 105.6.      For the following reasons,

Defendant’s motion for summary judgment will be granted in part and

denied in part; Plaintiff’s motion to strike will be denied; both

Plaintiff’s   and    Defendant’s   motions   to    seal   will   be   granted;

Plaintiff’s motion for leave to file excess pages will be granted; and

Plaintiff’s motion for leave to file a sur-reply will be denied.
I.   Background

     A.     Factual History

     The following facts are presented in the light most favorable to

Plaintiff,   the     non-moving    party    for   the   purposes      of   Defendant’s

summary judgment motion.

     Prince George’s County Police Department hired Plaintiff Corporal

NaRica Hamilton (“Cpl. Hamilton”) in 2006.                At all relevant times,

Plaintiff was the only female in her unit, and her immediate supervisor

was Sergeant Gerald Manley (“Sgt. Manley”), a male.

     Beginning in August of 2015, there was an escalation in tension

between Cpl. Hamilton and Sgt. Manley.               That month, Sgt. Manley made

a joke about Cpl. Hamilton’s private life in front of other squad

members.     (ECF No. 49-1, at 30).            In early October, Sgt. Manley

instructed Cpl. Hamilton to visit Laurel High School and Cpl. Hamilton

refused based on her discomfort being around the school’s principal.

When Cpl. Hamilton turned up at the station after this refusal, Sgt.

Manley yelled at her.         (ECF No. 40-6, at 35).            On October 7, 2015,

Plaintiff expressed her concern about the discrimination she was

experiencing    to     her    Lieutenant,      Lt.    Adam      Popielarcheck     (“Lt.

Popielarcheck”).      On October 8, Cpl. Hamilton sent an e-mail to Shop

Steward    Gerald    Knight   of   the   Fraternal      Order    of   Police    (“FOP”)

complaining of “sexist” behavior by Sgt. Manley.                (ECF No. 49-13).     In

an October 14 squad meeting, Sgt. Manley spoke to Cpl. Hamilton in a

demeaning tone, refusing to answer her questions, and referring to her

                                           2
repeatedly by her first name. (ECF No. 40-6, at 42-43). Cpl. Hamilton

left the meeting to complain to Lt. Popielarcheck, only to have their

one-on-one meeting interrupted by Captain Adam Parker (“Cpt. Parker”),

who instructed them to return to Sgt. Manley’s meeting.    Once they had

returned, Cpt. Parker – addressing the entire squad – cautioned the

squad about making complaints to the FOP.     (ECF No. 49-1, at 31). Five

days later, Cpl. Hamilton asked Sgt. Manley to turn down the volume

of a radio program he was listening to which was demeaning to women

and minorities.    Sgt. Manley refused. (ECF No. 29, at 7).   On October

22, Plaintiff filed a formal complaint with the police department.

(ECF No. 49-11)

     On October 26, Plaintiff found out she was pregnant, and her

doctor told her that she needed to be placed on light duty because of

complications     from   the   pregnancy.      Plaintiff   requested   an

accommodation to ensure she did not have to a) stand for long periods,

b) drive more than 60 miles each day (i.e., drive more than her roughly

25-30 mile commute each way to and from work), or c) lift more than

twenty pounds.     The request was granted on November 2, and Plaintiff

was transferred to the Records Department.     Even though Plaintiff was

not supposed to drive other than from home to work and back, she was

asked to drive to the station on November 10, 11, and 12.       (ECF No.

40-6, at 75-78).

     Cpl. Hamilton was asked to make these additional drives to review

and sign her performance review.        On that performance review, Cpl.

                                    3
Hamilton received an overall score of 2.7, which is labelled as

“SATSIFACTORY”.      (ECF No. 49-24, at 1). Cpl. Hamilton complained about

this score, however, and it was ultimately revised upward to a score

of   2.85   which    “EXCEEDS    SATISFACTORY”.   Id.   Cpl.   Hamilton   was

nonetheless unhappy with both scores and with the substantive comments

on her performance review, as they were worse than in all her previous

reviews.    (ECF No. 40-6, at 26).

      Plaintiff found out that she had had a miscarriage on or about

November 16.        Id. at 60.    Plaintiff then went on leave due to the

complications from her pregnancy and miscarriage.       When she returned,

Cpl. Hamilton immediately sought a transfer from her COPS unit to a

patrol unit.        Id. at 62.     Cpl. Hamilton was ultimately granted a

transfer request to a patrol assignment and involuntarily reassigned

to the night shift.      Id. at 62-63.

      B.    Procedural Background

      On June 23, 2017, Plaintiff filed suit in the Circuit Court for

Prince George’s County, Maryland, against Prince George’s County and

the Prince George’s County Police Department.       (ECF No. 2).   Plaintiff

brought 16 claims under an assortment of federal and state laws

alleging discrimination on the basis of sex, pregnancy, disability and

related claims of retaliation. On August 11, Defendant Prince George’s

County removed the case.         Defendant Prince George’s County moved to

dismiss, or in the alternative, for summary judgment on September 15.

(ECF No. 14).   Plaintiff responded (ECF No. 17), and Defendant replied

                                        4
(ECF No. 20).

        On April 16, 2018, the court granted in part and denied in part

Defendant’s motion for summary judgment.       (ECF No. 23).    Plaintiff

subsequently requested and was granted leave to file an Amended

Complaint.    (ECF No. 29).   Plaintiff’s remaining claims in the Amended

Complaint are 1) Gender Discrimination under Title VII of the Civil

Rights Act (“Title VII”) (Count I); 2) Hostile Work Environment under

Title VII (Count II); 3) Retaliation under Title VII (Counts III and

VIII); 3) Disability Discrimination and Failure to Accommodate under

the Americans with Disabilities Act (the “ADA”) (Counts IV and VI);

4) Retaliation under the ADA (Count V); and 5) Discrimination on the

Basis of Pregnancy under Title VII (Count VII).      Defendant moved for

summary judgment on all counts of the Amended Complaint on January 15,

2019.    (ECF No. 40).   The parties agreed by a consent motion to grant

Plaintiff an extension of time to file her opposition.      (ECF No. 41).

That motion sought an extension for Plaintiff to file her opposition

to the motion for summary judgment until February 15 and for Defendant

to reply by March 1.      Id.   The court’s paperless order erroneously

granted Plaintiff until March 1, 2019 to file her Opposition, simply

inserting the date of the reply      (ECF No. 43).   The court apologizes

for this error.     Neither Plaintiff nor Defendant opposed this order

nor raised the issue with the court.

        On February 15, 2019, Plaintiff moved to strike certain sections

of the motion for summary judgment.      (ECF No. 44).   The court issued

                                     5
a paperless order on the same day, directing the Clerk to place

Defendant’s motion for summary judgment, and plaintiff’s motion to

strike and/or seal temporarily under seal until the resolution of the

motion to strike and/or seal.    (ECF No. 45).    The court also directed

the parties to file redacted versions of the papers on the public

docket (ECFs No. 47 & 48).   Plaintiff then filed a consent motion for

leave to file excess pages in its Opposition to Defendant’s motion for

summary judgment.    (ECF No. 46).       Plaintiff subsequently filed her

over-long opposition on February 27, 2019.       (ECF No. 49).   Defendant

filed a motion to seal its opposition to plaintiff’s motion to strike

on March 5, 2019, (ECF No. 52), and then filed its reply in support

of its motion for summary judgment on March 13.            (ECF No. 53).

Plaintiff then filed her own motion to seal her reply to Defendant’s

opposition to motion to strike or seal on the same day.          (ECF No.

54).   Finally, Plaintiff filed a motion for leave to file a sur-reply,

(ECF No. 56), which Defendant opposed (ECF No. 57).

II.    Motion for Summary Judgment

       A.   Standard of Review

       Summary judgment will be granted only if “there is no genuine

dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed.R.Civ.P. 56(a); see Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986).    A dispute about a material fact is genuine “if the

evidence is such that a reasonable jury could return a verdict for the

                                     6
nonmoving party.”      Liberty Lobby, 477 U.S. at 249.   In undertaking

this inquiry, a court must view the facts “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy Fed.

Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party cannot

create a genuine dispute of material fact through mere speculation or

compilation of inferences,” Shina v. Shalala, 166 F.Supp.2d 373, 375

(D.Md. 2001) (citation omitted).

     To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine dispute

as to any material fact.    No genuine dispute of material fact exists,

however, if the nonmoving party fails to make a sufficient showing on

an essential element of his case as to which he would have the burden

of proof.    Celotex, 477 U.S. at 322–23.

     B.     Analysis

     1.     The Retaliation Claims

     Cpl. Hamilton brings three separate retaliation claims: two of

them under Title VII and one under the ADA.

     To establish a prima facie case of retaliation under Title VII,

a plaintiff must show that: 1) she engaged in a protected activity,

2) her employer took a materially adverse action against her and 3)

a causal connection existed between the activity and the adverse




                                     7
action.   See Adams v. Anne Arundel County Public Schools, 789 F.3d

422, 429 (4th Cir. 2015).

     Cpl. Hamilton brings two distinct, but similar, Title VII claims.

Cpl. Hamilton contends that 1) she engaged in a protected activity

when she complained publicly about her treatment, when she sought

assistance from Lt. Popielarcheck, when she e-mailed Shop Steward

Knight, and when she complained to the EEOC coordinator; 2) she

suffered an adverse employment action in the form of a lower Past

Performance Appraisal, a “subsequent hostile work environment,” the

“denial of request for assistance, and revised workload” and a “threat

by Captain Parker,”         (ECF No. 29, at 11); and that there was a causal

connection between 1) and 2).           As to her second Title VII retaliation

claim, brought pursuant to the Pregnancy Discrimination Act, Cpl.

Hamilton claims that she: 1) engaged in a protected activity by

requesting light duty due to her high risk pregnancy, 2) suffered an

adverse   employment        action   in    the   form    of    a   lower    performance

evaluation,      transfer    to   the     Records    Department,     and    “subsequent

hostile   work    environment,       denial     of   request   for   assistance,    and

revised workload[,]”         id. at 18, and 3) that 1) and 2) were causally

linked.   Id.

     An action is sufficiently “adverse” to support a Title VII

retaliation claim if it “might well have dissuaded a reasonable worker

from making or supporting a charge of discrimination.”                     Booth v. Cty.

Exec., 186 F.Supp.3d 479, 488 (D.Md. 2016) (citing Burlington Northern

                                            8
& Santa Fe Ry. Co. v. White, 548 U.S. 53, 67-68 (2006) (“Burlington

Northern”).       This standard is easier for plaintiffs to meet than in

the    Title    VII   discrimination   context,    as   it   encompasses   actions

“beyond workplace-related or employment related retaliatory acts and

harm.”      Wonasue v. University of Maryland Alumni Ass’n, 984 F.Supp.2d

480, 492 (D.Md. 2013) (citing Burlington Northern, 548 U.S. at 67-70).

That does not mean, however, that any retaliatory actions will suffice.

Id.    Employees are only protected “from retaliation that produces an

injury or harm,” i.e. “materially adverse actions,” as opposed to

“trivial” ones.         Cepada v. Bd. Of Educ. of Baltimore Cty., 814

F.Supp.2d 500, 515 (D.Md. 2011) (citing Burlington Northern, 548 U.S.

at 67-69).

       a.      Adverse Employment Actions

       Cpl. Hamilton bases her Title VII retaliation claims on several

alleged      “adverse    employment    actions”:   1)    the   drop-off    in   her

performance review, 2) the “hostile work environment” she suffered

from after taking her protected action, 3) denial of a request for

assistance, 4) her “revised workload”, 5) her “transfer to the Records

Department,”      and 6) a “threat” from Cpt. Parker.          (ECF No. 29 at 11,

18).    Again, in order to establish a prima facie case, Plaintiff must

show that each of these actions was materially adverse and causally

linked to a protected activity.          With regard to all but one of these

actions, Plaintiff has failed to make a sufficient showing on at least




                                         9
one of the essential elements of a retaliation claim.              Celotex, 477

U.S. at 322-23.

     1)    Lower Performance Reviews

     In support of her Title VII retaliation claims, Cpl. Hamilton

argues that “negative comments [on her performance reviews] would be

concerning during transfer requests or other employment opportunities”

and that this “demonstrate[s] the negative effect of the score on

Plaintiff.”      (ECF No. 49-1, at 33).      Plaintiff cites an out-of-circuit

opinion from the United States District Court for the District of

Columbia   for    the   proposition   that    “[a]n   improperly   lowered   Part

Performance Appraisal score can constitute an adverse job action,

particularly when it causes the employee to lose a performance award.”

id., at 32 (citing Vance v. Chao, 496 F.Supp.2d 182, 185-86 (D.D.C.

2007)).    That early case, however, was resolving a motion to dismiss

and the plaintiff had also alleged that the lower rating resulted in

the loss or deniel of a bonus and being placed on a performance

improvement plan.

     Courts in this district have rejected retaliation claims based

on poor or poorer performance reviews, even after Burlington Northern.

In Van Story v. Washington Cty. Health Dept, No. CV ELH-17-3590, 2019

WL 3340656, at *18 (D. Md. July 25, 2019), Judge Hollander explained:


           In [Strothers v. City of Laurel, Maryland, 895
           F.3d 317, 327 (4th Cir. 2018)], the Fourth Circuit
           explained that an “adverse employment action” is
           not the standard in a retaliation case. (Emphasis

                                       10
added.) In other words, the adverse action “need
not be employment or workplace-related in order
to sustain a retaliation claim.” Id. In a
retaliation claim, the standard for an adverse
action is more lenient than for a substantive
discrimination claim. Burlington Northern & Santa
Fe Ry. Co. v. White, 548 U.S. 53, 64, 126 S.Ct.
2405,   165  L.Ed.2d   345  (2006)   (“Burlington
Northern”) (“[T]he antiretaliation provision,
unlike the substantive provision, is not limited
to discriminatory actions that affect the terms
and conditions of employment.”).

In the retaliation context, the plaintiff must
show merely that the challenged action “well might
have dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Id. at 68,
126 S.Ct. 2405 (quotation marks and citations
omitted). In the context of Title VII, the
antiretaliation provision “does not protect
against ‘petty slights, minor annoyances, and
simple lack of good manners.’ ” Geist v.
Gill/Kardash P’ship, 671 F. Supp. 2d 729, 738 (D.
Md. 2009) (quoting Burlington Northern, 548 U.S.
at 68, 126 S.Ct. 2405). Nor do any of the following
constitute an adverse action in a retaliation
claim: “failing to issue a performance appraisal;
moving an employee to an inferior office or
eliminating    the    employee’s    work   station;
considering the employee ‘AWOL’; or issuing a
personal    improvement    plan,   ‘an   Attendance
Warning,’ a verbal reprimand, ‘a formal letter of
reprimand,’ or ‘a proposed termination.’ ” Wonasue
v. Univ. of Maryland Alumni Ass’n, 984 F. Supp.
2d 480, 492 (D. Md. 2013) (internal quotation
marks omitted in part) (quoting Rock v. McHugh,
819 F. Supp. 2d 456, 470-71 (D. Md. 2011)). A poor
performance    review   or   reprimand   does   not
constitute an adverse action unless it causes
“real harm to [the plaintiff’s] employment or is
an intermediate step to discharge.” Amirmokri v.
Abraham, 437 F. Supp. 2d 414, 423 (D. Md. 2006),
aff’d, 266 F. App’x 274 (4th Cir. 2008) (citation
omitted); see also Jeffers v. Thompson, 264 F.
Supp. 2d 314, 330 (D. Md. 2003) (“Like a
reprimand, a poor performance rating does not in
itself constitute an adverse employment action.

                        11
           ‘Rather, it is a mediate step, which, if relied
           upon for a true adverse employment action (e.g.,
           discharge, demotion, etc.) becomes relevant
           evidence.’”) (internal citation omitted) (quoting
           Settle v. Balt. Cty., 34 F. Supp. 2d 969, 1010 (D.
           Md. 1999)).

       There is nothing in the record to suggest that Plaintiff’s

performance review was relied upon for a true adverse employment

action.    The reduction in Plaintiff’s performance review score does

not constitute an adverse employment action for the purposes of Title

VII Retaliation.

     2)    Hostile Work Environment as Retaliatory Adverse Action

     Plaintiff next argues that she suffered an adverse employment

action in the form of “[t]he subsequent hostile work environment” that

she suffered from following her protected actions.                (ECF No. 29, at

11, 18).     Cpl. Hamilton does not support this allegedly adverse

employment action with any degree of particularity.                   In fact, the

timeline   regarding       this   “adverse    employment   action”    is   decidedly

muddled,   and   it   is    unclear   which    elements    of   the   hostile   work

environment Cpl. Hamilton viewed as “retaliation,” and which elements

of the hostile work environment preceded Cpl. Hamilton’s taking a

protected action.

     The Fourth Circuit has “recognized – in the Title VII context –

that ‘retaliatory harassment’ may constitute a materially adverse

action,” Feminist Majority Found. V. Hurley, 911 F.3d 674, 694 (4th

Cir. 2018), but Plaintiff’s muddling of the various examples of


                                         12
harassment means she has not established the requisite “causal link”

between harassment and protected activity.             Cpl. Hamilton argues that

she was harassed, that she complained about the harassment, and that

the harassment continued after the complaint.              On this record, even

assuming     that   harassment     sufficient    to     constitute   an     adverse

employment action occurred, Plaintiff has by no means shown that the

continuation of Sgt. Manley’s harassment after her complaints was

causally linked to the complaints themselves.

     3)      Denial of Request for Assistance

     Plaintiff next argues that she suffered a retaliatory adverse

employment     action   in   the   form     of   a    “denial   of   request     for

assistance[.]” (ECF No. 29, at 11, 18).              It is entirely unclear from

Plaintiff’s papers to which “denial of request for assistance” she is

referring.     Plaintiff at one point states that she “complained to

Lieutenant Popielarcheck. . . about these events of October 7 and 14,

2015, but nothing was done.”        Id. at 7.    Plaintiff also suggests that

“Sergeant Angela Lane was supposed to request that Sergeant Manley

travel to Plaintiff to serve her with the Past Performance Appraisal

to accommodate her light duty restrictions not to drive long distances,

[but] Sergeant Manley refused to travel to her.”                Id. at 6.      These

appear to be the only “denials of requests for assistance” alleged in

Plaintiff’s Amended Complaint.            In her opposition to Defendant’s

motion for summary judgment, Plaintiff appears not to rely on any




                                       13
“denial of request for assistance” as evidence of a materially adverse

employment action.

     Plaintiff is not so much alleging that her employers retaliated

against her for engaging in a protected activity as she is arguing

that her employers ignored her protected activity.             In essence, she

is not arguing retaliation, but inaction. The Fourth Circuit, however,

has held that inaction does not give rise to a retaliation claim where

a Plaintiff’s “employment status remained the same, as did her wages

and terms of employment.”          Cooper v. Smithfield Packaging Company,

Inc., 724 Fed.Appx. 197, 202 (4th Cir. 2018) (finding no adverse

employment action where employers failed to investigate Plaintiff’s

sexual harassment complaint, failed to transfer Plaintiff or her

supervisor, and disregarded her concerns that superintendent’s conduct

was affecting her ability to work).         Thus, the denial of Plaintiff’s

request for assistance cannot constitute an adverse employment action.

     4)   The “Revised Workload” and Transfer to the Records
     Department

     Plaintiff next alleges that she suffered an adverse employment

action in the form of a “revised workload” and her transfer to the

Records Department.      (ECF No. 29, at 11, 18).       It is not entirely

clear from the Amended Complaint or her Opposition brief what Cpl.

Hamilton   means   by   “revised    workload.”   It   seems,    however,   that

Plaintiff is here alluding to her “involuntary shift change from day

to night shift . . . [which] changed the nature of her work[.]”            Id.


                                       14
at 7-8.      Plaintiff ties this “revised workload” in the very next

sentence to her move to the Records Department.         Id. at 8.    The

muddling of these two adverse employment actions is not the only case

where Plaintiff’s claims surrounding these events are difficult to

make out. In one breath, Plaintiff claims this change was involuntary,

even retaliatory.    Id.   Yet in another, she claims that her transfer

to the Records Department was a result of her requesting “light duty”

due to her pregnancy.      Id. at 6.    Likewise, Plaintiff at one point

claims she “was forced to request a transfer,” (ECF No. 49-1, at 33).

Whether Plaintiff meant that she was forced to request a transfer

because of her pregnancy, or forced to request a transfer because of

Sgt. Manley’s conduct towards her is unclear.

     In either case, Plaintiff’s transfer and new work duties are not

actionable adverse employment actions in a Title VII retaliation case.

The decision in Adams, 789 F.3d at 429-30, forecloses Plaintiff’s

arguments.     In that case, the court held that there was no adverse

employment action where Plaintiff was “transferred to a different and

less stressful school,” and where the plaintiff was “reportedly not

averse to the possibility of being [re]assigned[.]”       Far from being

“not averse” to reassignment, Cpl. Hamilton actively requested it.

Even if the reassignment were a result of Cpl. Hamilton’s desire to

get away from Sgt. Manley – and not, as she concedes, a result of her

pregnancy – this would still not necessarily constitute an adverse



                                   15
employment action.       See Von Gunten v. Maryland, 243 F.3d 858, 868-69

(4th Cir. 2001).

     Finally, Cpl. Hamilton’s transfer to the night shift cannot

constitute an adverse employment action.           While that change may have

been undesirable, plaintiff does not allege it led to any “diminution

in pay” or other similar adverse impact.                 See Chika v. Planning

Research Corp., 179 F.Supp.2d 575, 587 (D.Md. 2002) (holding that

undesirable transfer to night shift “[w]hile inconvenient. . . does

not automatically constitute an adverse employment action.”)                     See

also Tawwaab v. Virginia Linen Service, Inc. 729 F.Supp.2d 757 (D.Md.

2010) (noting that reassignment to a position that is not “dirtier,

more arduous, less prestigious, [and] objectively inferior” is not an

adverse employment action.)

     Additionally, and perhaps more obviously, the fact that Cpl.

Hamilton requested both her transfer to Records and her transfer to

patrol belies the argument that the transfer was “causally linked” to

any protected activity.      The only inference to be drawn from the fact

that Cpl. Hamilton requested and then received a transfer is that the

transfer was granted because it was requested, and not, as Cpl.

Hamilton    implicitly    argues,   to    “dissuade[     her]    from   making   or

supporting a charge of discrimination.” Burlington Northern, 548 U.S.

at 67–68.     Even if Cpl. Hamilton requested a transfer because of

adverse,    discriminatory    employment      actions,   the    granting   of   that

request does not itself give rise to a retaliation claim.                  To hold

                                         16
otherwise would be to provide perverse incentives for employers and

employees    alike:   if   employers     may    be    held    liable    for    granting

employees’ requests to be transferred away from hostile or demeaning

supervisors, then they understandably might be unlikely to do so.

      In sum, Plaintiff has fallen well short of establishing that her

transfer    was   either   adverse,    or     causally   linked    to    a    protected

activity.

      5)    The “Threat” from Captain Parker

      Again, the lenient retaliation standard requires Plaintiff to

establish only that “a reasonable employee would have found the

challenged action materially adverse, which in this context means it

well might have dissuaded a reasonable worker from making or supporting

a charge of discrimination.”          Munive v. Fairfax County School Board,

700   Fed.Appx.288    (Mem),   289     (4th    Cir.   2017)    (citing       Burlington

Northern, 548 U.S. at 68).       At least one court has found threats of

retaliation sufficient to constitute an “adverse employment action”

in the retaliation context.       See       E.E.O.C. v. Cognis Corp., No. 10-

CV-2182, 2011 WL 6149819, at *7 (C.D. Ill. Dec. 12, 2011).

      In order to show causation, Plaintiff must establish that Cpt.

Parker knew Cpl. Hamilton engaged in a protected activity.                    See Dowe

v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657

(4th Cir. 1998) (“the employer’s knowledge that the plaintiff engaged

in a protected activity is absolutely necessary to establish the third

element of the prima facie case”); see also, Causey v. Balog, 162 F.3d

                                         17
795, 803-04 (D.Md. 1998) (“Knowledge of a charge is essential to a

retaliation claim”).

     As for the “protected activity,” Title VII prohibits retaliation

against an employee who has “opposed any practice made an unlawful

employment practice” by Title VII. 42 U.S.C. § 2000e-3(a). The Fourth

Circuit “as well as the other Courts of Appeals, also has articulated

an   expansive    view      of   what   constitutes       oppositional    conduct,

recognizing     that   it    ‘encompasses        utilizing   informal    grievance

procedures as well as staging informal protests and voicing one’s

opinions in order to bring attention to an employer’s discriminatory

activities.’”     DeMasters v. Carilion Clinic, 796 F.3d 409, 417 (4th

Cir. 2015) (citing Laughlin v. Metro. Wash. Airports Auth., 149 F.3d

253, 259).    Under this “expansive view,” complaints of discrimination

made to an FOP shop steward constitute protected activity.               See, e.g.,

Barrett v. Whirlpool Corp., 556 F.3d 502, 516 (6th Cir.2009) (protected

activity    includes     “complain[ing]        about   unlawful   practices   to   a

manager, the union, or other employees”) (emphasis added).

     Proper analysis requires examining what Cpt. Parker knew and

when, and what potentially protected activities Cpl. Hamilton took and

when.   On October 7, Cpl. Hamilton met with Lt. Popielarcheck and Sgt.

Manley.    (ECF No. 40-6, at 34).       At this meeting, Plaintiff discussed

her discomfort with the way Sgt. Manley had treated her following the

Laurel High School incident.        Id.        Cpl. Hamilton did not suggest, in

that meeting, that she felt that Sgt. Manley’s actions were based on

                                          18
Cpl. Hamilton’s race, gender, or pregnancy.    Id. at 35.   The next day,

Cpl. Hamilton sent an e-mail to Shop Steward Knight complaining of

“sexist” behavior by Sgt. Manley.       (ECF No. 49-13).    Shop Steward

Knight communicated portions of that e-mail directly to Sgt. Manley

and Lt. Popielarcheck and “might have spoken with the major or captain

about it.”    (ECF No. 49-15, at 27).      There were then a series of

meetings the following week.   According to Cpl. Hamilton, there was

an “initial meeting” with the entire squad at which neither Cpt. Parker

nor Lt. Popielarcheck were present.      (ECF No. 40-6, at 37-38).    At

this initial meeting, Sgt. Manley was rude to Cpl. Hamilton, allegedly

speaking to her at a demeaningly slow pace and noting that he was

doing so to avoid yelling at her.      Id. at 39.   Sgt. Manley did not,

however, make any comments based on Cpl. Hamilton’s race, gender, or

pregnancy.   Id. at 41.

      After Sgt. Manley refused to stop calling Cpl. Hamilton by her

first name, Cpl. Hamilton excused herself from this initial meeting

and went to Lt. Popielarcheck again to complain about Sgt. Manley’s

rude and demeaning behavior.   Id. at 41-43.   During their brief, one-

on-one meeting, Cpt. Parker interrupted and instructed both Cpl.

Hamilton and Lt. Popielarcheck to rejoin the squad meeting.       Id. at

42.   It was at this point, once Cpl. Hamilton and Lt. Popielarcheck

had rejoined Sgt. Manley’s staff meeting, that Cpt. Parker spoke up,

addressing the whole squad and telling them that the unit was “skating

on thin ice so be careful what you complain about.”          Id. at 120.

                                  19
Plaintiff states in her opposition that Cpt. Parker made this statement

with regard to complaints made to the Fraternal Order of Police.                        (ECF

No. 49-1, at 31).

     On this record, Plaintiff has produced evidence of all three

elements of a prima facie case.             First, as stated above, Plaintiff’s

e-mail    to    Shop    Steward   Knight     constitutes        a   protected    activity.

Second, under the lenient retaliation standard, a reasonable jury

could well find that Cpt. Parker’s “threat” regarding complaints to

the FOP would dissuade[] a reasonable worker from making or supporting

a charge of discrimination.” Burlington Northern, 548 U.S. at 67–68.

Between    the    temporal      proximity,       and   the     fact    that   Cpt.   Parker

apparently specifically referenced FOP complaints, Plaintiff has, at

this stage, established that Cpt. Parker’s threat and the e-mail to

Shop Steward Knight were causally linked.

     2.        The Hostile Work Environment Claim

     Cpl. Hamilton’s hostile work environment claim operates under a

distinct, yet similar standard.               Instead of requiring an “adverse

employment action,” a claim for a hostile work environment under Title

VII requires a plaintiff to establish that the issues rendering the

work environment “hostile” are “sufficiently severe or pervasive to

alter the condition of the victim’s employment[.]”                      Boyer-Liberto v.

Fontainbleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (emphasis added).

     In    order       to   establish   a   prima      facie    case    of    hostile   work

environment under Title VII, a plaintiff must show harassment that was

                                            20
1) unwelcome, 2) because of Plaintiff’s sex, 3) sufficiently severe

or pervasive to alter the conditions of employment and create an

abusive atmosphere; and 4) that there is some basis for imposing

liability on the employer.             See Ocheltree v. Scollon Productions,

Inc.,    335     F.3d   325   (4th   Cir.   2003).    Plaintiff’s   hostile   work

environment claim fails to meet a number of these factors, but, as

with most of her claims, the most notable failure is her inability to

establish the third prong.           Any issues of discrimination or harassment

were simply not severe or pervasive enough to alter the conditions of

her employment.

        The “severity and persistency” prong is analyzed in light of the

totality of the circumstances, which include: 1) the frequency of the

discriminatory conduct; 2) its severity; 3) whether it is physically

threatening or humiliating, or a mere offensive utterance; and 4)

whether     it     unreasonably       interferes     with   an   employee’s   work

performance.       See Foster v. Univ. of Maryland E. Shore, 908 F.Supp.2d

686, 698 (D.Md. 2012).          The Fourth Circuit has noted explicitly that

the “severity and persistency” prong is a “high bar,” E.E.O.C. v.

Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008), and that

intermittent acts of harassment are insufficient to establish that a

hostile work environment is severe or pervasive.                 Green v. A. Duie

Pyle, Inc., 371 F.Supp.2d 759, 762-63 (D.Md. 2005).              The “standard for

proving an abusive work environment is intended to be a very high one

because the standard is designed to filter out complaints attacking

                                            21
‘the ordinary tribulations of the workplace.’” Wang v. Metro. Life

Ins. Co., 334 F.Supp.2d 853, 864 (D.Md.2004). “Courts usually only

allow     hostile    work      environment     claims    to     proceed   where    the

[harassment] is near constant, oftentimes of a violent or threatening

nature, or has impacted the employee’s work performance.” Tawwaab, 729

F.Supp.2d at 777.

     Plaintiff cannot meet this high bar.               Plaintiff claims that the

harassment she faced “escalated to a hostile work environment in August

2015.”    (ECF No. 49-1, at 30).         The examples of harassment Plaintiff

cites in that time are 1) a joke, on our about August 2015, that Sgt.

Manley made “about private information nregarding Plaintiff’s personal

circumstances to other members of the squad,”                 (ECF No. 29, at 4); 2)

a request, via text, from Sgt. Manley that Cpl. Hamilton go to Laurel

High School, followed by an altercation where Sgt. Manley yelled at

Cpl. Hamilton for not going, id.; 3) an October 14 meeting where Sgt.

Manley spoke to her “in a demeaning tone” and refused to explain

himself to her, stating, “I am the sergeant, I don’t have to explain

myself to you, but since you are crying about the issue, I will

explain,”       id. at 5; 4) an October 19 incident in which Sgt. Manley

was listening to a Rush Limbaugh radio program which discussed women

and minorities in a discriminatory manner and Sgt. Manley refused to

turn down the volume upon a request from Cpl. Hamilton, id. at 7; 5)

a poor performance review issued on November 13, id.; 6) Sgt. Manley’s

refusal    to    travel   to    Cpl.   Hamilton   to    bring    Cpl.   Hamilton   her

                                          22
performance review, id. at 6-7; and 7) an allegedly involuntary change

to working the night shift, id. at 7.

        Cpl. Hamilton describes roughly seven incidents of harassment

over the course of five months, with allusions to other incidents or

implications that these incidents were part of a broader pattern.

Taking these allegations in the light most favorable to Cpl. Hamilton,

these    incidents   are   still   not   enough   to   meet   the   “severity   and

pervasiveness” requirement.        Ward v. Acme Paper & Supply Co., 751 F.

Supp. 2d 801, 806–07 (D. Md. 2010), is very closely on point, and

highly instructive:

            The Fourth Circuit has recognized that “plaintiffs
            must clear a high bar in order to satisfy the
            severe or pervasive test.” [Equal Employment
            Opportunity Comm'n v. Sunbelt Rentals, Inc., 521
            F.3d 306, 315 (4th Cir.2008).] For instance,
            “complaints premised on nothing more than rude
            treatment by coworkers, ... callous behavior by
            one’s supervisor, ... or a routine difference of
            opinion and personality conflict with one’s
            supervisor” are not actionable. Id. (internal
            quotation marks, citations, and alterations
            omitted). In the present case, Mr. Pollack’s
            decision not to accommodate Ms. Ward’s weight-
            lifting      restriction,      while      possibly
            discriminatory, was too isolated an incident to
            constitute severe and pervasive conduct. See
            Pueschel v. Peters, 577 F.3d 558, 566 (4th
            Cir.2009) (affirming district court’s decision
            that “isolated personnel decisions” were “not
            actionable” for purposes of a hostile work
            environment claim because they were not severe or
            pervasive). Mr. Cheeks’s remarks immediately
            following the news of Ms. Ward’s pregnancy were
            rude and callous, but similarly isolated. See
            Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 773

                                         23
           (4th Cir.1997) (finding that even assuming
           allegations of four gender-based comments were
           true, they were so “trivial” and “isolated” that
           they were not severe or pervasive). Because the
           alleged misconduct was not severe and pervasive,
           Ms. Ward’s hostile work environment claim will be
           denied.
     As   in   Ward,    because   the   alleged    conduct    here   was    neither

sufficiently pervasive, nor sufficiently severe, the court will grant

defendant’s    motion   for   summary   judgment    as   to   the    hostile   work

environment claim.

     3.    The Discrimination Claims

     Plaintiff brings two claims of Title VII discrimination: one on

the basis of her sex, another on the basis of her pregnancy.               As stated

above, Plaintiff has failed to establish that any of the adverse

actions allegedly taken against her met the standards of a retaliation

or hostile work environment claim under Title VII.             It follows, then

that Cpl. Hamilton also fails to meet the standard required under her

Title VII Discrimination claims.

     In order to survive summary judgment on a Title VII discrimination

claim, plaintiff must show that (1) she is a member of a protected

class; (2) her job performance was satisfactory; (3) she suffered an

adverse employment action; and (4) she was treated differently from

similarly situated employees outside the protected class. Coleman v.

Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir.2010).              As with most

of her other claims, Plaintiff has not established that she suffered

an adverse employment action.

                                        24
      Unlike in the retaliation context, in order to constitute an

adverse employment action for a discrimination claim, the action must

be discriminatory and must “adversely affect ‘the terms, conditions,

or benefits’ of the plaintiff’s employment.” James v. Booz-Allen &

Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004).                 Having an employer

berate   or   humiliate   you   is    not    enough       to   constitute   an   adverse

employment action.      See Booth v. Cty. Exec., 186 F.Supp.3d at 485-486;

see also Cepada, 814 F.Supp.2d at 515 (holding that being “yelled at”

and “criticized” did not constitute an adverse employment action under

the more lenient standard for such actions applied to Title VII

retaliation claims); Blount v. Dep’t of Health & Human Servs., 400

F.Supp.2d 838, 842 (D.Md.2004) (holding that “disparaging remarks made

by a supervisor,” including statements alleged to have embarrassed the

employee in front of co-workers, “do not state an adverse employment

action”).     “[R]educed opportunity for promotion,” can constitute a

potential     adverse   employment    action,        see    Stoyanoc   v.   Mabus,   126

F.Supp.3d 531 (D.Md. 2015), but “[a] poor performance rating does not

in itself constitute an adverse employment action.” Jeffers, 264

F.Supp.2d at 330.

      Plaintiff    recites     essentially         the    same   “adverse   employment

actions” in the Discrimination Claims as she does in the Retaliation

Claims: “a lower evaluation, harassment, refusal of an accommodation,

and   ultimate    transfer,”    for   the        Gender    Discrimination    claim   and

“violat[ion of] the light duty conditions” and “a lower performance

                                            25
evaluation” for the Pregnancy Discrimination claims.                         Neither the

harassment,    nor    the   lower   evaluation,         nor     Plaintiff’s     transfer

constitute “adverse employment actions” as none of these adversely

affected    “the   terms,   conditions,        or    benefits     of   the   plaintiff’s

employment[.]”       James, 368 F.3d at 375.           Further, it is again worth

noting that Plaintiff’s transfer was seemingly voluntary – which, for

obvious reasons, weighs strongly against a finding that it constituted

an adverse employment action.        See Pollard v. Baltimore County Bd. Of

Educ., 65 F.Supp.3d 449 (D. Md. 2014).1

     Because plaintiff has failed to establish any cognizable adverse

employment action – discriminatory or otherwise – the court will grant

Defendant’s motion for summary judgment as to these claims.

     4.     The ADA Claims

     Plaintiff brings three claims under the ADA: 1) a Disparate

Treatment    Claim,    2)   a   Failure   to        Accommodate    Claim,     and   3)   a

Retaliation claim.      A plaintiff claiming disparate treatment under the

ADA must demonstrate 1) that she had a disability as defined in the

ADA, 2) that she was a qualified individual, and 3) that the employer

took an adverse action against her on account of the disability.                     See

Martinson v. Kinney Shoe Corp., 104 F.3d 683, 685-86 (4th Cir. 1997).

In order to establish a failure to accommodate claim, Plaintiff must




     1As for the violation of light duty conditions, this is redundant
of Plaintiff’s failure to accommodate claim under the ADA and is
addressed below.
                                          26
show that 1) she was an individual who had a disability within the

meaning of the ADA, 2) the employer had notice of this disability, 3)

with    reasonable   accommodation   she   could   perform   the   essential

functions of the position; and 4) the employer refused to make such

accommodations. See Wilson v. Dollar General Corp., 717 F.3d 337, 345

(4th Cir. 2013).

       For both the disparate treatment, and the failure to accommodate

claims then, Plaintiff must establish that she actually suffered from

a disability. For the retaliation claim, however, “a plaintiff is not

required to prove the conduct he opposed was actually an ADA violation.

Rather, [s]he must show [s]he had a ‘good faith belief’ the conduct

violated the ADA.”     Schmidt v. Town of Cheverly, MD., 212 F.Supp.3d

573, 581 (D.Md. 2016) (citing Reynolds v. Am. Nat. Red Cross, 701 F.3d

143, 154 (4th Cir.2012)).

       a.   Plaintiff’s Alleged Disability

       The question of whether a plaintiff is disabled under the ADA,

“and therefore can bring a claim under the statute, is a question of

law for the court, not a question of fact for the jury.” Rose v. Home

Depot U.S.A., Inc., 186 F. Supp. 2d 595, 608 (D.Md. 2002) (citing

Hooven–Lewis v. Caldera, 249 F.3d 259, 268 (4th Cir.2001)).

       Under the ADA, a disability is any one of the following: “(A) a

physical ... impairment that substantially limits one or more ...

major life activities ...; (B) ... a record of such an impairment; or

(C) [when an individual is] regarded as having such impairment.’” See

                                     27
Rohan v. Networks Presentations LLC, 375 F.3d 266, 273 (4th Cir. 2004)

(quoting 42 U.S.C. § 12102(2) (ADA definition)).      The Fourth Circuit

has further explained that “‘Substantially limits’ means, inter alia,

significantly restricted as to the condition, manner or duration under

which an individual can perform a particular major life activity as

compared to the condition, manner, or duration under which the average

person in the general population can perform that same major life

activity.”     Rhoads v. F.D.I.C., 257 F.3d 373, 387 (4th Cir. 2001)

(internal quotations and citations omitted.)

     “Significantly, a plaintiff cannot state a claim under the ADA

by alleging that she was discriminated against due to her pregnancy

alone, because pregnancy is not a disability under the ADA.”      Wonasue,

984 F.Supp.2d at 488.       Plaintiff’s ADA claim, then, rests on the

complications of her pregnancy.

     The Fourth Circuit has addressed pregnancy complications in a

Rehabilitation Act case which uses “the law applicable to the Americans

with Disabilities Act.”     Brockman v. Snow, 217 Fed.Appx. 201, 208 (4th

Cir. 2007) (citing Myers v. Hose, 50 F.3d278, 281 (4th Cir. 1995).

There, the court held that:

             Even if we assume that pregnancy complications may
             constitute a disability, Brockman’s evidence
             falls far short of showing that she was
             substantially limited in a major life activity.
             The only evidence Brockman proffers in this regard
             is her doctor’s note stating that she should be
             on bed rest “until further notice,” and the claim
             that the doctor orally instructed her not to walk
             long distances. Significantly, Brockman’s own

                                    28
               actions directly contradict her assertion that she
               was substantially limited in walking, as she
               walked, stood, and performed other normal work
               functions when she came back to the office of her
               own accord. It is not enough that her ability to
               walk be limited - it must be substantially
               limited. See 29 C.F.R. § 1630.2(j)(1). Brockman
               offers no evidence of the duration of her
               impairment, nor of its severity, both factors that
               would point to a finding of a substantial
               limitation. As she does not present sufficient
               evidence to show that she was substantially
               limited in a major life activity, Brockman’s RA
               claim fails and we find that the district court’s
               grant of summary judgment was proper on this
               issue.

Brockman, 217 Fed.Appx at 209.

       While Brockman left open the possibility that “complications due

to pregnancy can constitute a disability under the [ADA],” id., the

court made it clear that pregnancy complications would still need

substantially to limit a major life activity in order to do so.              Id.

Courts outside this circuit have reached the same conclusion.               See,

e.g., Conley v. United Parcel Serv., 88 F.Supp.2d 16, 19–20 (E.D.N.Y.

2000) (collecting cases and noting that “[c]ourts have generally held

that       complications   arising   from    pregnancy   do   not   constitute   a

disability under the ADA.”)2



       The Fourth Circuit has noted that 2008 Amendments to the ADA
       2

were intended to loosen the requirements for establishing the
existence of a disability. Jacobs v. N.C. Admin. Office of the Courts,
780 F.3d 562, 572 (4th Cir. 2015). While the 2008 amendment “abrogated
earlier inconsistent caselaw,” id., Wonasue, 984 F.Supp.2d 480,
notably post-dates the amendment.     What is more, the reasoning of
Brockman, 217 Fed.Appx. 201, remains persuasive.      The emphasis on
“whether an individual’s impairment is a disability under the ADA
should not demand extensive analysis,” Jacobs, 780 F.3d at 572. That
                                        29
     In this case, the record is undisputed that Cpl. Hamilton was not

“substantially limited” in any major life activity.     Cpl. Hamilton

contends that the complications from her pregnancy limited her because

her doctor told her she could not drive more than 60 miles a day.

Assuming, arguendo, that driving constitutes a major life activity, a

limitation to fewer than 60 miles a day is not a “substantial”

limitation.   Under the analysis in Brockman, “It is not enough that

her ability to [drive] be limited - it must be substantially limited.”

     Because Cpl. Hamilton has not established that her pregnancy

complications substantially limited a major life activity, the court

will grant summary judgment in favor of Defendants on Counts IV and

VI of the Amended Complaint.

     b.   The ADA Retaliation Claim

     Again, in establishing an ADA retaliation claim, “a plaintiff is

not required to prove the conduct he opposed was actually an ADA

violation. Rather, [s]he must show [s]he had a ‘good faith belief’ the

conduct violated the ADA.” Schmidt, 212 F.Supp.3d at 581.   Plaintiff

must still, however, meet the elements of a prima facie case:   1) that

she engaged in a protected activity, 2) that she suffered an adverse



said, the amendment did not entirely eliminate the requirement that a
claimed disability must substantially limit a major life activity in
order to constitute a disability. Courts have continued to apply this
requirement in analyzing whether pregnancy-related complications
constitute disabilities. See, e.g., Brown-Wicks v. PPE Casino Resort
Maryland, LLC, No. GJH-18-2576, 2019 WL 3778677, at *3 (D. Md. Aug.
9, 2019); Saah v. Thumel, No. CV RDB-15-2425, 2017 WL 491221, at *6
(D. Md. Feb. 7, 2017).
                                 30
action, and 3) a causal link exists between the protected conduct and

the adverse action.     See Reynolds v. Am. Nat. Red Cross, 701 F.3d 143,

154 (4th Cir. 2012).    Plaintiff relies on the same elements mentioned

in her other retaliation claims: that 1) she engaged in protected

activity by complaining “regarding her treatment by Sergeant Manley,”

(ECF No. 49-1, at 32); 2) Plaintiff suffered an adverse employment

action when she “was forced to travel to Sgt. Manley or risk being in

violation of orders and then forced to complete a significant grievance

process while dealing with suffering a miscarriage, id. at 39; and 3)

there was a causal link between her complaints and the above-stated

adverse employment action, id. at 40.

     Plaintiff’s arguments for causation – and indeed her argument

that she suffered an adverse employment action – are deeply confusing.

Plaintiff seems to argue that she suffered multiple adverse employment

actions, implying in her “causal link” section that her employer’s

failure to notify her of deadlines to appeal her performance review

constituted adverse employment action.        Id. at 39.   She also implies

that her lower performance review somehow had to do with her taking

the protected action of complaining about her disability: “Plaintiff

complained about her treatment after each discreet act and suffered

comments   indicating    below-satisfactory     performance   and   was   not

provided full information regarding grieving [sic] her appraisal.”

Id. at 42.   At another point, Plaintiff sums up the alleged adverse



                                     31
employment actions in her ADA retaliation claim as “poor comments

along with inadequate information.”      Id.

     Plaintiff’s allegations of a causal link between her protected

activity and adverse employment actions against her are conclusory and

confusing.      Further, the alleged adverse employment actions – a

poor(er) performance review, being forced to make three trips to Sgt.

Manley, and her employer’s failure to notify her of an appeal deadline

– are definitively not “materially adverse” as none are remotely suited

to “dissuade[] a reasonable worker from making or supporting a charge

of discrimination.” Burlington Northern, 548 U.S. at 67–68.

     Because Plaintiff has failed to make out a prima facie case of

retaliation under the ADA, the court will grant summary judgment in

favor of Defendant on Count V of the Amended Complaint.

     C.      Timeliness of Plaintiff’s Opposition

     Finally, in its Reply Memorandum of Law in Support of Motion for

Summary Judgment (ECF No. 53), Defendant argues that “Plaintiff’s

Opposition (ECF Nos. 49 & 49-1) should be stricken because it was

untimely filed.”     Defendant argues that Plaintiff’s opposition brief

was untimely because it was filed on February 27, 2019.    (ECF No. 53,

at 1).    The court’s paperless order of January 17, 2019 (ECF No. 43),

however, stated that: “Plaintiff’s response to motion for summary

judgment is now due by March 1, 2019.”         Accordingly, Plaintiff’s

Opposition was timely filed and will not be stricken.



                                    32
III. Motion to Strike

        Cpl. Hamilton seeks to strike certain allegations regarding her

personal life in Defendant’s motion for summary judgment.                     She has

sought to do so under Rule 12(f), which pertains to pleadings as

opposed to papers.        This motion will be denied as improper.

IV.     Motions to Seal

        Defendant has asked that its Motion to File Under Seal (ECF No.

52)   “be     temporarily    granted   regarding    Defendant’s    Opposition      to

Plaintiff’s Motion to Strike and Opposition to Motion to Seal until a

ruling is made by this Court.”          (ECF No. 52, at 2).        Plaintiff also

asks that “Plaintiff’s Reply Memorandum to Defendant’s Opposition to

Motion to Strike or Seal be placed under seal.”             (ECF No. 52, at 1).

The court will deny the motion to strike, but, in light of the

sensitive personal information contained in the parties’ papers, grant

the motions to seal: all papers currently filed under seal will remain

so.     Redacted versions of Plaintiff’s papers have already been filed

publicly.

V.      Consent Motion for Leave to File Excess Pages

        Pursuant to Local Rule 105.3, memoranda in opposition a motion

are not to exceed thirty-five (35) pages, exclusive of attachments,

absent leave of the court. This motion (ECF No. 46) – filed only a day

prior to the filing of a thirty-nine (39) page opposition – seeks

leave    to   exceed   the   maximum   allotted    page   number   by   six    pages.

According to Cpl. Hamilton, because this addition will not prejudice


                                         33
the Defendant “as it responds only to the assertions contained and

involved in Defendant’s Motion for Summary Judgment[,]” the court

should grant her leave to file a longer than usual opposition.          (ECF

No. 46-1, at 2).

      Although “[c]umbersome filings ... are a considerable drain on

judicial resources,” Sampson v. City of Cambridge, Md., No. WDQ–06–

1819, 2008 WL 7514365, at *3 (D.Md. June 5, 2008), Cpl. Hamilton’s

motion for leave to exceed the page limitation will be granted, and

her brief will be considered in its entirety.

VI.   Motion for Leave to File Sur-Reply

      Plaintiff seeks leave to file a sur-reply in order to address the

issue   of   timeliness   regarding   Plaintiff’s   opposition   to   summary

judgment. (ECF No. 56). The court, however, does not need the benefit

of Plaintiff’s sur-reply in order to decide the issue of timeliness.

As sur-replies are disfavored and the decision of whether to allow one

is squarely within the court’s discretion, the court will deny this

motion.




                                      34
VII. Conclusion

     For   the   foregoing   reasons,    Defendant’s   motion   for   summary

judgment will be granted in part and denied in part; Plaintiff’s motion

to strike will be denied; both Plaintiff’s and Defendant’s motions to

seal will be granted; Plaintiff’s motion for leave to file excess

pages will be granted; and Plaintiff’s motion for leave to file a sur-

reply will be denied.    A separate order will follow.




                                               /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                    35
